(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
PoR Cuanto, el día 2 de febrero de 1938 la Comisión Industrial de Puerto Rico dictó una resolución negándose a anular un embargo que a su instancia trabó el Administrador del Fondo del Seguro del Estado sobre determinados bienes de Jerónimo González, quien es un patrono no asegurado, en relación con este recurso;
Por Cuanto, amparándose en el artículo 11 de la Ley núm. 45, aprobada en 18 de abril de 1935, el referido Jerónimo González ha solicitado la revisión por esta Corte Suprema de la mencionada orden de la Comisión Industrial de Puerto Rico;
Por Cuanto, no aparece de los autos que el recurrente cumpliera con los términos del artíulo invocado, solicitando previamente de la propia Comisión la reconsideración de la resolución recurrida;
Por tanto, vistos los casos de Amanguar v. Comisión Industrial, 49 D.P.R. 10; Berdecía v. Comisión Industrial, et al., 50 D.P.R. 965; Morales v. Comisión Industrial, 50 D.P.R. 965; Sánchez v. Comisión Industrial, 50 D.P.R. 966; Caraballo v. Comisión Industrial, 51 D.P.R. 161, y Méndez v. Comisión Industrial, 52 D.P.R. 957, no ha lugar por ahora a la revisión solicitada.